In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1633
ANTHONY D. OLIVER,
                                                  Plaintiff-Appellant,

                                 v.

JOINT LOGISTICS MANAGERS, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
             No. 15-cv-04014 — Sara L. Darrow, Judge.
                     ____________________

      ARGUED MARCH 27, 2018 — DECIDED JUNE 19, 2018
                ____________________

   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit
Judges.
    KANNE, Circuit Judge. Anthony Oliver sued his employer,
Joint Logistics Managers, Inc., under 42 U.S.C. § 1981, alleging
that it discriminated against him when it laid him off and
when it hired another applicant to fill an open position. He
also alleges that his employer retaliated against him after he
filed a charge with the EEOC. The district court granted sum-
mary judgment in favor of Oliver’s employer. Because Oliver
2                                                  No. 17-1633

has failed to present essential evidence in support of each of
his claims, we affirm.
                         I. BACKGROUND
    Joint Logistics Managers, Inc. (“Joint Logistics”) hired An-
thony Oliver, an African-American man, as a truck driver in
2012. His employment terms were governed by a Collective
Bargaining Agreement (“CBA”) between Joint Logistics and
the International Brotherhood of Teamsters Local Union No.
371. The CBA outlined two seniority units: (1) the Motor Ve-
hicle Repair Employees (“repair unit”); and (2) the Motor Ve-
hicle Operation Employees (“transportation unit”). When
Joint Logistics conducted layoffs, the most junior employees
within a “seniority unit” were let go first. And when Joint Lo-
gistics filled an existing position more senior employees
within the “seniority unit” had hiring priority.
   Oliver’s employment history with Joint Logistics is com-
plex (and described in great detail by the district court). See
Oliver v. Joint Logistics Managers, Inc., No. 15-cv-04014, 2017
WL 736873 (C.D. Ill. Feb. 24, 2017). The key events for the pur-
pose of this appeal are the following:
    •   At various points during 2013–2015, Oliver was laid off
        from and subsequently recalled to his position in the
        transportation unit. Each time he was laid off, Oliver
        was the least senior member of the transportation unit.
    •   In July 2014, Oliver applied for an open mechanic po-
        sition in the repair unit. Rocky Vance, a white male,
        also applied. Neither employee had seniority over the
        other.
    •   In August 2014, while Joint Logistics considered his
        application for the open mechanic position, Oliver
No. 17-1633                                                    3

       filed a charge with the EEOC alleging discrimination
       and retaliation.
   •   In September 2014, Joint Logistics hired Vance to fill
       the open mechanic position.
   •   In late 2014 and early 2015, Joint Logistics filled other
       mechanic positions. Oliver did not apply for these po-
       sitions.
                           II. ANALYSIS
    Oliver brought discrimination and retaliation claims
against Joint Logistics under 42 U.S.C. § 1981. In relevant part,
he alleged that Joint Logistics discriminated against him
when it laid him off from the transportation unit and when it
did not hire him for the mechanic position posted in July 2014.
He also alleged that the company retaliated against him by
not hiring him for the mechanic positions that opened after he
filed his EEOC complaint. The district court granted sum-
mary judgment in favor of Joint Logistics. Oliver appealed.
    We review the district court’s grant of summary judgment
de novo, drawing all inferences in the light most favorable to
the nonmoving party. Wolf v. Buss (Am.) Inc., 77 F.3d 914, 918
(7th Cir. 1996). For the reasons that follow, we affirm.
   A. Joint Logistics is entitled to summary judgment on Oliver’s
   discrimination claims.
    Section 1981 of the Civil Rights Act of 1866 “protects the
right of all persons ‘to make and enforce contracts’ regardless
of race,” Carter v. Chi. State Univ., 778 F.3d 651, 657 (7th Cir.
2015) (quoting 42 U.S.C. § 1981(a)). To survive summary judg-
ment on a § 1981 discrimination claim, the plaintiff must ei-
4                                                       No. 17-1633

ther provide enough evidence to “permit a reasonable fact-
finder to conclude that the plaintiff's race … caused the dis-
charge or other adverse employment action,” Ortiz v. Werner
Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016), or employ the
burden-shifting framework in McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802–05 (1973).
    For each of his discrimination claims, Oliver relies solely
on the burden-shifting framework. Under this framework, the
plaintiff must first establish a prima facie case of discrimina-
tion. Id. at 802. The burden then shifts to the employer to offer
“some legitimate, nondiscriminatory reason” for the adverse
employment decision. Id. If the employer is able to do so, the
plaintiff then must show that the defendant’s stated reason for
the adverse employment decision is pretextual. Id. at 804. As
explained below, both of Oliver’s discrimination claims fail.
    1. Oliver cannot establish a prima facie case that he was laid off
    from the transportation unit position because of his race.
     Oliver contends that Joint Logistics discriminated against
him when it laid him off from his transportation unit position
at various times between 2013 and 2015. To establish a prima
facie case when challenging a layoff, the plaintiff must demon-
strate that: (1) he was a member of a protected class; (2) he was
qualified for the position; (3) he was discharged; and (4) “sim-
ilarly situated employees who were not members of the plain-
tiff’s protected class were treated more favorably.” Bellaver v.
Quanex Corp., 200 F.3d 485, 494 (7th Cir. 2000).
   But Oliver has presented no adequate comparators, so no
reasonable factfinder could conclude that similarly situated
employees were treated more favorably. The only potential
comparators he offered were more senior than him under the
No. 17-1633                                                       5

CBA. And because seniority was the only factor Joint Logis-
tics considered when reducing its force, those more senior
comparators are not similarly situated. See Tyson v. Gannett
Co., 538 F.3d 781, 783–84 (7th Cir. 2008).
    Oliver does not contest the substance of this analysis. He
does not dispute that Joint Logistics considered only seniority
when conducting layoffs. He also agrees that he was the least
senior employee when he was laid off. Nevertheless, he ar-
gues that the CBA allowed Joint Logistics to consider qualifi-
cations in addition to seniority when conducting layoffs. Be-
cause he was arguably more qualified—though not more sen-
ior—than some workers who were not laid off, Oliver con-
tends that the company discriminated again him.
    This argument misses the point. It’s true that the CBA is
not the picture of clarity. (See R. 28-3 at 48–50.) It’s also true
that a plausible reading of the agreement would allow Joint
Logistics to consider both seniority and qualifications when
laying off employees. (See id.) But crucially, there is no indica-
tion in the record that any party—the company, the union’s
president, or even Oliver himself—believed that the CBA al-
lowed the company to conduct layoffs based on anything but
seniority. There is also no allegation that, in practice, other fac-
tors influenced layoffs. Under these circumstances, Oliver is
not “similarly situated” with the more senior comparators he
offers. Because Oliver has not provided evidence on this es-
sential element, Joint Logistics is entitled to summary judg-
ment on this claim.
6                                                     No. 17-1633

    2. Oliver cannot demonstrate that his employer hid a discrimi-
    natory motive when it failed to hire him for the mechanic posi-
    tion in 2014.
    Oliver also argues that Joint Logistics discriminated
against him when it failed to place him in a mechanic job in
2014. Joint Logistics instead hired Rocky Vance, a white em-
ployee with equal seniority in the repair unit. To make out a
prima facie case of discrimination in the failure-to-hire context,
a plaintiff must establish that: (1) he was a member of a pro-
tected class; (2) he was qualified for and applied to an open
position; (3) he was rejected; and (4) the employer filled the
position by hiring someone outside the protected class, or left
the position open. Blise v. Antaramian, 409 F.3d 861, 866 (7th
Cir. 2005). We will assume that Oliver has established these
elements and focus on why Joint Logistics claims that it did
not hire Oliver. See Keeton v. Morningstar, Inc., 667 F.3d 877, 885
(7th Cir. 2012) (skipping the plaintiff’s initial burden and fo-
cusing on the employer’s rationale and pretext).
    Joint Logistics insists that it did not hire Oliver because it
believed that Vance was more qualified. So long as Joint Lo-
gistics can point to “reasonably specific facts that explain how
it formed its opinion,” it has met its burden. U.S. E.E.O.C. v.
Target Corp., 460 F.3d 946, 957 (7th Cir. 2006) (describing the
employer’s burden when it relies on subjective reasons for not
hiring). Here, Joint Logistics easily meets that bar. While Oli-
ver insists that he was a skilled mechanic, his resume did not
support that claim. Instead, it listed less than one year of me-
chanic experience as an “owner-operator” and contained a
line stating that he could “repair minor vehicle operation
problems.” By contrast, Vance’s application materials listed
considerable mechanic experience dating back four years.
No. 17-1633                                                      7

    Because Joint Logistics offered a legitimate nondiscrimi-
natory rationale for not hiring Oliver, the burden shifted to
Oliver to demonstrate that Joint Logistics’s reason was pretext
to hide a discriminatory motive. To survive summary judg-
ment here, “the plaintiff need only offer evidence that sup-
ports an inference that the employer's nondiscriminatory rea-
son for its action was dishonest.” Target Corp., 460 F.3d at 960.
But Oliver has offered no evidence or argument on that point,
so no reasonable factfinder could conclude that he has carried
his burden. See Millbrook v. IBP, Inc., 280 F.3d 1169, 1179–80
(7th Cir. 2002) (when employer claims to have hired most
qualified candidate, the applicant’s competing qualifications
are not evidence of pretext “unless those differences are so fa-
vorable to the plaintiff that there can be no dispute among
reasonable persons of impartial judgment that the plaintiff
was clearly better qualified for the position at issue.”) (quot-
ing Deines v. Texas Dep’t. of Protective and Regulatory Servs., 164
F.3d 277, 279 (5th Cir. 1999)). Summary judgment was there-
fore appropriate on this claim as well.
   B. Joint Logistics is entitled to summary judgment on Oliver’s
   retaliation claim.
    Oliver also argues that Joint Logistics retaliated against
him by not hiring him to fill mechanic positions that opened
after he filed an EEOC claim. To establish a prima facie case of
retaliation, a plaintiff must demonstrate: (1) that he engaged
in statutorily protected activity; (2) that he suffered an ad-
verse employment action; and (3) that there is a causal link
between the two. Lord v. High Voltage Software, Inc., 839 F.3d
556, 563 (7th Cir. 2016). Moreover, to show an “adverse em-
ployment action” in the failure-to-hire context, a plaintiff
must prove that he: “(1) … engaged in a statutorily protected
8                                                   No. 17-1633

activity; (2) … applied and had the technical qualifications re-
quired for the … position; (3) … was not hired for the position;
and (4) a similarly situated individual who did not [engage in
statutorily protected activity] was hired for the position.” Vol-
ling v. Kurtz Paramedic Servs., Inc., 840 F.3d 378, 383 (7th Cir.
2016) (alteration in original) (quoting Cichon v. Exelon Genera-
tion Co., LLC, 401 F.3d 803, 812 (7th Cir. 2005)).
    Oliver’s retaliation claim must fail because he cannot
demonstrate that he has suffered an adverse employment ac-
tion. Indeed, Oliver never applied for or showed any interest
in the mechanic positions that opened after he filed his EEOC
complaint. Because he has presented no evidence on this es-
sential element, no reasonable fact-finder could conclude that
he established a prima facie case of retaliation. As such, sum-
mary judgment was appropriate on the retaliation claim.
                         III. CONCLUSION
    Oliver failed to present essential evidence in support of his
discrimination and retaliation claims. We therefore AFFIRM
the district court’s grant of summary judgment in favor of
Joint Logistics.